Citation Nr: 1120096	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1983 to June 1986 and from November 1986 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a right knee disorder and for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In September 2005, the RO denied service connection for a left knee disorder.  The Veteran did not appeal the decision. 

2.  The evidence received since the RO's final denial of service connection for a left knee disorder in September 2005 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the September 2005 decision and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening the claim.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left knee disorder was denied by the RO in September 2005.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

In September 2005, the RO denied service connection for a left knee disorder.  At that time, the RO considered the Veteran's service treatment records, VA outpatient treatment records and a VA pre-discharge examination dated in February 2005.  The service records showed treatment for left knee pain in July 1997.  The VA examination report showed a diagnosis of left knee strain-X-rays were normal.  The RO found that there was no chronic disability involving the left knee.  The RO notified the Veteran of its denial in September 2005, and he did not appeal the denial.  Thus the determination is final.  

Evidence added to the record since the last final denial in September 2005 includes X-ray reports from the Blanchfield Army Community Hospital dated in October 2008 showing that the left knee had mild osteoarthrosis.  This evidence is new and material since it places a diagnosis of arthritis within a few years of service, something that was not established in the prior denial.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Thus, the Board finds that new and material evidence has been presented, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received and the claim for service connection for a left knee disorder is reopened.  To this extent, the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for right and left knee disabilities.  He contends that the numerous parachute jumps that he had in service caused his current bilateral knee complaints.  His MOS is noted to be pilot.  His service records show that prior to service discharge in March 2005, he complained of left knee problems.  Examination showed left knee tenderness.  X-rays were normal, and left knee strain was diagnosed.  Records from the Blanchfield Army Community Hospital dated in October 2008, three years after service discharge, show that the Veteran had the left knee had mild osteoarthrosis on X-rays.  

As to the right knee, the Veteran submitted a statement from Maj. Marcum, Battalion Flight Surgeon in which he stated that the Veteran injured his right knee while exiting an aircraft at Fort Campbell Army Airfield in June 2005 and that this led to his surgical repair in 2007.  It was opined that the 2005 injury was the cause of the surgical repair.  The Veteran has testified that the date in that correspondence is incorrect and that the injury occurred in May 2005 while he was still in the military.  He has now been diagnosed with a right knee disorder to include right knee arthritis.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that a medical examination and opinions by an appropriate orthopedist would be helpful in resolving the claims for service connection.   

Additonally in June 2009, the Veteran submitted a CD to VA which he indicated contained evidence in support of his claim.  While the RO addressed this evidence, it did not print out copies of the records contained on the CD.  This should be accomplished on remand.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should print for the record evidence submitted by the Veteran on a CD in June 2009.  If unable to do so, the Veteran should be requested to submit hard copies of the evidence on the disc.

2.  Following the above, the Veteran should then be afforded a VA examination to determine the nature and etiology of his right knee disability and his left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  The examiner should comment as to the likelihood (likely, unlikely, or at least as likely as not) either disability is causally or etiologically related to his service to include trauma he may have encountered parachuting.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


